
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1018
		IN THE HOUSE OF REPRESENTATIVES
		
			January 19, 2010
			Mr. McDermott (for
			 himself, Mr. Blumenauer,
			 Mr. Ellison,
			 Mr. Welch,
			 Mr. Honda,
			 Ms. Schakowsky,
			 Mr. George Miller of California,
			 Mr. Courtney,
			 Mr. Berman,
			 Mr. Becerra,
			 Ms. Linda T. Sánchez of California,
			 Mr. Doggett,
			 Mr. Grijalva,
			 Ms. DeLauro,
			 Ms. Kaptur,
			 Ms. Sutton,
			 Mr. Connolly of Virginia,
			 Ms. Woolsey,
			 Ms. Hirono,
			 Mr. Nadler of New York,
			 Ms. Eshoo,
			 Mrs. Capps,
			 Mr. Tonko,
			 Mr. Braley of Iowa,
			 Mr. Cohen,
			 Ms. Jackson Lee of Texas, and
			 Mr. Farr) submitted the following
			 resolution; which was referred to the Committee on Rules
		
		RESOLUTION
		Requesting the Senate to adjust its rules
		  to reflect the intent of the framers of the Constitution by amending the
		  Senate’s filibuster rule, Rule 22, to facilitate the consideration of bills and
		  amendments.
	
	
		Whereas the Constitution requires a super majority in
			 certain circumstances only and, in all other votes, a simple majority was
			 intended to be sufficient;
		Whereas the procedural filibuster rule of the Senate
			 effectively removes the Vice President’s constitutional right to cast a vote
			 when the Senate is equally divided;
		Whereas the Senate’s filibuster rule, Rule 22, extends the
			 power of individual Senators and the minority in the Senate beyond the power
			 intended by the Constitution;
		Whereas the Constitution does not contemplate in letter or
			 spirit allowing a single member of Congress in either house, or the party in
			 the minority in either house, to prevent votes from being taken on bills and
			 amendments; and
		Whereas the Senate’s filibuster rule prevents the majority
			 from governing and, therefore, distorts the outcome of elections: Now,
			 therefore, be it
		
	
		That the House of Representatives requests
			 the Senate to adjust its rules to reflect the intent of the framers of the
			 Constitution by amending the Senate’s filibuster rule, Rule 22, to facilitate
			 the consideration of bills and amendments.
		
